Exhibit 10.1

 

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 dated as of February 24, 2020 (this “Amendment”) by and
between CTI Industries Corporation, a corporation incorporated under the laws of
the State of Illinois (the “Company” or “CTI”), and LF International Pte. Ltd.,
a Singapore company (“Buyer”), amends that certain Securities Purchase Agreement
dated as of January 3, 2020 between the Company and the Buyer (the “Securities
Purchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Securities Purchase Agreement.

 

WHEREAS, the parties wish to amend the Securities Purchase Agreement to permit
an interim closing to occur prior to the satisfaction of the relevant closing
conditions to, and the consummation of, the Second Closing, whereby $700,000 of
the Second Tranche Purchase Price (the “Second Tranche Advance”) shall be
released from the Escrow Account to purchase the Interim Shares (as defined
below).

 

WHEREAS, in order to induce the Buyer to enter into this Amendment and to
provide the Second Tranche Advance, the Company wishes to extend to the Buyer,
and Buyer wishes to secure, the Board Appointment Right to appoint one
additional Buyer Director Nominee (the “Second Buyer Director Nominee”), for
which Buyer shall be entitled to all of the rights and privileges set forth in
Section 5.05 of the Securities Purchase Agreement.

 

WHEREAS, as additional consideration to induce the Buyer to enter into this
Amendment, the Company desires to issue to the Buyer an aggregate of 140,000
shares of Common Stock, valued at $1.00 per share (the “Inducement Shares” and,
together with the Interim Shares, the “Interim Securities”).

 

NOW THEREFORE, in consideration of the premises, the mutual agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the undersigned agree as follows:

 

1.      Interim Purchase and Sale. Upon satisfaction of the applicable closing
conditions set forth herein, the Second Tranche Advance will be released from
the Escrow Account in accordance with the Escrow Agreement, and the Company
shall issue and sell to Buyer, and Buyer shall purchase from the Company (such
purchase to be effected through release of the Second Tranche Advance) 70,000
Second Tranche Shares, at a purchase price of $10.00 per Share (the “Interim
Shares”).

 

 

2.

Transactions to be Effected at the Interim Closing.

 

 

a.

At or prior to the closing of the Interim Tranche Purchase (the “Interim
Closing”):

 

 

i.

The Second Tranche Advance will be released from the Escrow Account to the
Company in accordance with the Escrow Agreement; and

 

 

ii.

Buyer shall deliver to the Company all other agreements, documents, instruments
or certificates that each is required to deliver, and take all actions Buyer is
required to take, as may be reasonably required by the Company (without limiting
the generality of the foregoing, Buyer shall execute any escrow release notice
required for the release of the Second Tranche Advance under the Escrow
Agreement).

 

 

--------------------------------------------------------------------------------

 

 

 

b.

At or prior to the Interim Closing, the Company shall:

 

 

i.

deliver to Buyer stock certificates evidencing the Interim Shares, free and
clear of all Encumbrances;

 

 

ii.

deliver to Buyer stock certificates evidencing the Inducement Shares, free and
clear of all Encumbrances;

 

; and

 

 

iii.

deliver to Buyer all other agreements, documents, instruments or certificates
that the Company is required to deliver, cause to be delivered all documents
required to be delivered by advisors to the Company and take all actions the
Company is required to take, as may be reasonably required by the Buyer and its
counsel in their sole discretion.

 

3.

Second Buyer Director Nominee.

 

 

a.

At the earlier of (i) the Company’s upcoming 2020 annual meeting of shareholders
and (ii) May 15, 2020, the Company shall cause the Additional Buyer Director
Nominee (the individual whose name Buyer has submitted to the Company prior to
the execution of this Amendment) to be elected to the Company Board, such that
upon such election, the Company Board shall be comprised of seven directors, of
which two shall be Buyer Director Nominees.

 

 

b.

Buyer shall be entitled to all of the rights and privileges set forth in Section
5.05 of the Securities Purchase Agreement as to the Second Buyer Director
Nominee, subject to any pro rata adjustment, as applicable.

 

 

c.

For the avoidance of doubt, Section 5.05(iv) is hereby replaced in its entirety
with the following:

 

 

(iv)

For so long as Buyer owns at least 9.9% of the voting power or equity interest
in the Company’s then-outstanding capital stock, in the event there are more
than seven members of the Board, Buyer shall be entitled to designate one or
more additional directors (who shall be reasonably acceptable to the Company),
if necessary, to ensure that the percentage of Buyer nominees serving on the
Board most closely approximates the initial ratio of 2:7 board nominees
designated by the Buyer relative to the total ownership percentage of the
Company’s voting power then-held by the Buyer at any such time following the
First Closing. For the avoidance of doubt, if at the time the Company increases
the size of the Board to ten directors, Buyer holds 56% of the Company’s voting
power, then Buyer will be entitled to a total of three Buyer Director Nominees.

 

 

--------------------------------------------------------------------------------

 

 

4.     Use of Proceeds. For the avoidance of doubt, the net proceeds from the
transactions contemplated herein shall be used in strict accordance with Section
5.12 of the Securities Purchase Agreement.

 

5.     To the extent any other provisions of the Securities Purchase Agreement
need to be amended to properly reflect the revisions set forth above, such
provisions are hereby so amended.     

 

6.     Except as modified and amended herein, all of the terms and conditions of
the Securities Purchase Agreement shall remain in full force and effect.

 

7.     This Amendment may be executed in one or more counterparts (including
facsimile counterparts), each of which shall, for all purposes, be deemed an
original and all of such counterparts, taken together, shall constitute one and
the same Amendment.

 

8.     This Amendment and the rights of the parties hereto shall be interpreted
in accordance with the laws of the State of New York, without giving effect to
principles of conflict of laws.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

CTI INDUSTRIES CORPORATION

 

 

 

 

 

 

 

 

 

 

By

/s/ Frank J. Cesario

 

 

Name:

Frank J. Cesario

 

 

Title:

Chief Financial Officer and Chief Executive Officer

 

 

 

 

LF INTERNATIONAL PTE. LTD.

 

 

 

 

 

 

 

 

 

 

By

/s/ Yubao Li

 

 

Name:

Yubao Li

 

 

Title:

Authorized Representative

 

 

 

 

 

 